DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
Response to Amendment
Claims 1, 3, 8-9, 12-13, and 16-30 are pending in the Supplemental Amendment filed 03/09/2021.
The rejection of claim 16 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to claim 16 (correcting a claim dependency). 
The prior art rejections of record are withdrawn in view of Applicant’s amendment to independent claims 1, 12 and 17 (adding a new limitation, “wherein an entire exterior of the makeup remover mask has a uniform composition across length, width and thickness”).
However, claims 1, 3, 8-9, 12-13, and 16-30 are rejected as set forth below:
Claims 1, 3, 8-9, 12-13, 17-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Thiebaut (US 7870633 B2) in view of Jemsby et al. (US 7870633 B2), or in the alternative, as being unpatentable over Jemsby et al. (US 7870633 B2) in view of Thiebaut (US 7870633 B2).
Claims 16 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Thiebaut (US 7870633 B2) in view of Jemsby et al. (US 7870633 B2), or in the alternative, as being unpatentable over Jemsby et al. (US 7870633 B2) in view of Thiebaut (US 7870633 B2), as applied to claims 1, 3, 8-9, 12-13, 17-28 and 30 above, and further in view of Brennan et al. (US 20070228064 A1).
Response to Arguments
Applicant’s arguments, see “Remarks” filed 03/09/2011, with respect to the rejections of claims 1, 12, and 17 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Thiebaut (US 7870633 B2) (claim 17 being rejected under 35 U.S.C. 102/103), and claim 1 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Policicchio (US 20130232710 A1) have been fully considered and have been found persuasive in view of the claim amendments to claims 1, 12 and 17.  Therefore, the rejections are been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of previously applied Jemsby et al. (US 7870633 B2).
Jemsby et al. (US 7870633 B2) discloses a make-up removal wipe [Abstract] constructed of thermoplastic materials, which can be constructed with or without a support layer, and are suitable as face wipes in either configuration [para. 0025, “web”; para. 0033, “two different layers […] second layer that is intended to facilitate handling of the wiping product”].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator having two separate components of an applicator element and a support, of Thiebaut, to include only the applicator element (i.e., the wipe without a second layer support), of Jemsby, because face wipes having only the applicator element is a known alternative configuration to face wipes having a underlying support, as taught by Jemsby [para. 0025, “web”; para. 0033, “two different layers […] second layer that is intended to facilitate handling of the wiping product”].
Alternatively, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape, of the make-up removal wipe of Jemsby, to include the shape configuration, of the applicator for make-up remover, of Thiebaut, in order to provide a wipe having a shape configuration particularly effective for removing make-up from the eyes, as taught by Thiebaut [col. 4, lines 8-10].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-9, 12-13, 17-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Thiebaut (US 7870633 B2) in view of Jemsby et al. (US 7870633 B2), or in the alternative, as being unpatentable over Jemsby et al. (US 7870633 B2) in view of Thiebaut (US 7870633 B2).
Examination Note: Italics are used to indicate which claim limitations are not explicitly disclosed by the cited reference.
1.   Thiebaut discloses a makeup remover mask [Abstract; col. 2, lines 15-17], comprising:
a first sheet of an absorbent material [col. 5, lines 1-18], the first sheet is defined by a first periphery including four sides, two opposite first and second straight edges form two sides of the first periphery and a concave edge between the two opposite first and second straight edges forms a third side of the first periphery, wherein a convex [col. 7, lines 36-39], concave [Fig. 8], or straight edge [Fig. 9] forms a fourth side of the first periphery [Figs. 8-9].
As to amended claim 1, Thiebaut fails to explicitly disclose (emphasis added):
wherein an entire exterior of the makeup remover mask has a uniform composition across length, width and thickness.
Thiebaut teaches the applicator comprises two separate components, the applicator element 4 and the support 2, each comprising a separate composition (e.g., non-uniform across an entire exterior):
“The applicator element 4 is made of a resiliently deformable material, for example foam, in particular a foam of polyurethane, polyethylene, polyvinyl chloride, polyether, polyester, acrylonitrile butadiene rubber, styrene butadiene rubber, without this list being limitative. In particular, this foam is of the open or semi-open cell type so that it can be impregnated with product, in particular a cosmetic 
“Alternatively, the applicator element 4 can be of a material other than foam, for example felt, sponge or a plastic or mineral agglomerate. The applicator element 4 can have a monobloc or multi-layered structure, and can for example include a woven, non-woven or flock material at the surface. The application surface 7 may or may not include a flock covering. The applicator element 4 can contain a bactericidal or anti-fungal agent, as the case may be. 
“The support 2 is preferably made of a thermoplastic material such as for example a polyolefin material, such as polyethylene, polypropylene, or polyvinyl chloride. As a variant, it can also be made of card, and the latter can be plastic-coated or varnished.” [col. 5, lines 1-24].
However, Jemsby discloses a make-up removal wipe [Abstract], comprising:
“[0021] While the shape of the wipe makes it particularly well suited for the application and removal of makeup around the eyes, this is but one preferred use of the wipe. The wipe may be used in various applications. For example, the wipe may be used to clean or treat parts of the body such as the eyes, the ears, the nose, and the like. The wipe also may be used to apply a medicine, lotion, ointment, cleaning agent, or the like to any part of the body, or any other object.
“[0025] In certain embodiments the wiping product comprises a spunbond web, a coform web, a tissue web, a meltblown web, a bonded carded web, and laminates thereof. A nonwoven material can be made from various fibers, such as synthetic or natural fibers. In certain embodiments the wipes can have a dry basis weight of from about 50 to about 250 grams per square meter (gsm), more preferably from about 75 to about 200 gsm and still more preferably from about 100 to about 150 gsm. 
“[0026] In one embodiment, synthetic fibers, such as fibers made from thermoplastic polymers, can be used to construct the cover layer of the present invention. For example, suitable fibers could include melt-spun filaments, staple fibers, melt-spun multi-component filaments, and the like. These synthetic fibers or filaments used in making the nonwoven material may have any suitable morphology 
“[0028] Exemplary thermoplastics include, without limitation, poly(vinyl) chlorides, polyesters, polyamides, polyfluorocarbons, polyolefins, polyurethanes, polystyrenes, poly(vinyl) alcohols, caprolactams, and copolymers of the foregoing, and elastomeric polymers such as elastic polyolefins, copolyether esters, polyamide polyether block copolymers, ethylene vinyl acetates (EVA), block copolymers having the general formula A-B-A' or A-B like copoly(styrene/ethylene-butylene), styrene-poly(ethylene-propylene)-styrene, styrene-poly(ethylene-butylene)-styrene, (polystyrene/poly(ethylene-butylene)/polystyrene, poly(styrene/ethylene-butylene/styrene), A-B-A-B tetrablock copolymers, and the like.
“[0032] In one embodiment, the wipe may comprise a laminate containing two or more webs. For instance, the wipe may comprise a multilayered laminated web comprising spunbonded/meltblown/spunbonded laminate, a spunbonded/meltblown laminate, and the like. In a particular embodiment, the substrate may be formed from a laminate of a liquid impermeable material and an outer nonwoven cover material. The nonwoven cover material defines the top side of the wipe and may comprise any suitable fabric material, such as a woven fabric, a nonwoven fabric, or a knitted fabric. In this manner, the liquid impermeable material defines a back surface of the wipe and prevents compositions applied to the top surface of the wipe from migrating through the wipe to the user's fingers. 
“[0033] In still other embodiments the wipe may comprise two different layers, a first layer that is designed to apply or remove make-up and a second layer that is intended to facilitate handling of the wiping product.” [Jemsby, para. 0025-26, 0028, 0032-33]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator having two separate components of an applicator element and a support, of Thiebaut, to include only the applicator element (i.e., the wipe without a second layer support), of Jemsby, because face wipes having only the applicator element is a known alternative configuration to face wipes having a underlying support, as taught by Jemsby [para. 
Furthermore, the prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See MPEP § 2143.02. Here, one of ordinary skill in the art would have a reasonable expectation of success in modifying the wipe of Thiebaut to include only the applicator portion because the wipes of Jemsby are similarly constructed of thermoplastic materials, can be constructed with or without a support layer, and are suitable as face wipes in either configuration [para. 0025, “web”; para. 0033, “two different layers […] second layer that is intended to facilitate handling of the wiping product”].
Alternatively, the claim is rejected over Jemsby in view Thiebaut:
Jemsby discloses a makeup remover mask [Abstract, “make-up removal wipe”] comprising: a first sheet of an absorbent material [Abstract, para. 0025-26], the first sheet is defined by a first periphery including four sides, two opposite first and second straight edges form two sides of the first periphery and a concave edge between the two opposite first and second straight edges forms a third side of the first periphery, wherein a convex, concave, or straight edge forms a fourth side of the first periphery,
wherein an entire exterior of the makeup remover mask has a uniform composition across length, width and thickness [Abstract, para. 0025-26].
Jemsby discloses a plurality of different shape configurations of the make-up removal wipe [Figs. 1-8], but fails to explicitly disclose the shape as claimed (emphasis added):
 the first sheet is defined by a first periphery including four sides, two opposite first and second straight edges form two sides of the first periphery and a concave edge between the two opposite first and second straight edges forms a third side of the first periphery, wherein a convex, concave, or straight edge forms a fourth side of the first periphery.
However, Thiebaut discloses an applicator for make-up remover [Abstract] comprising:
a first sheet of an absorbent material [col. 5, lines 1-18], the first sheet is defined by a first periphery including four sides, two opposite first and second straight edges form two sides of the first 
Thiebaut further discloses: “The invention also relates to a method of applying a make-up remover composition and removing make-up from the face, such as from the eyes” [col. 4, lines 8-10].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape, of the make-up removal wipe of Jemsby, to include the shape configuration, of the applicator for make-up remover, of Thiebaut, in order to provide a wipe having a shape configuration particularly effective for removing make-up from the eyes, as taught by Thiebaut [col. 4, lines 8-10].
Furthermore, the prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See MPEP § 2143.02. Here, one of ordinary skill in the art would have a reasonable expectation of success in modifying the shape of the wipe of Jemsby, to have the shape configuration of Thiebaut, with the predictable result of a face wipe that is particularly suited for removing make-up from the eyes, as taught by Thiebaut [col. 4, lines 8-10]. Further, even though the applicator of Thiebaut has a support layer in addition to the applicator portion [Abstract], one of ordinary skill in the art would have a reasonable expectation of success in using applicator portion absent the support layer because Jemsby discloses its wipes can be constructed with or without a support layer, and are suitable as face wipes in either configuration [para. 0025, “web”; para. 0033, “two different layers […] second layer that is intended to facilitate handling of the wiping product”].
3.    Modified Thiebaut discloses the makeup remover mask of Claim 25, wherein the first sheet of an absorbent material and the second sheet of an absorbent material are not physically connected to each other [Fig. 8, Fig. 15; Jemsby, Fig. 8, para. 0055].
8.    Modified Thiebaut discloses the makeup remover mask of Claim 1, wherein the first sheet of an absorbent material includes a solvent [col. 8, lines 43-59; Jemsby, para. 0002, 0032].

12.    Modified Thiebaut discloses a container [col. 9, lines 18-24, “individually packaged”], comprising a first sheet 30 of an absorbent material [col. 5, lines 1-18], wherein the first sheet is defined by a first periphery including four sides, two opposite first and second straight edges form two sides of the first periphery and a concave edge between the two opposite first and second straight edges forms a third side of the first periphery, wherein a convex [col. 7, lines 36-39], concave [Fig. 8], or straight edge [Fig. 9] forms a fourth side of the first periphery [col. 7, lines 36-39, Figs. 8-9]. 
As to amended claim 12, Thiebaut fails to explicitly disclose (emphasis added):
wherein an entire exterior of the makeup remover mask has a uniform composition across length, width and thickness.
Thiebaut teaches the applicator comprises two separate components, the applicator element 4 and the support 2, each comprising a separate composition (i.e., a non-uniform composition across an entire exterior):
“The applicator element 4 is made of a resiliently deformable material, for example foam, in particular a foam of polyurethane, polyethylene, polyvinyl chloride, polyether, polyester, acrylonitrile butadiene rubber, styrene butadiene rubber, without this list being limitative. In particular, this foam is of the open or semi-open cell type so that it can be impregnated with product, in particular a cosmetic product, and so that it is able to absorb the make-up dissolved by the cosmetic product in order to remove it from the skin to which it has been previously applied. 
“Alternatively, the applicator element 4 can be of a material other than foam, for example felt, sponge or a plastic or mineral agglomerate. The applicator element 4 can have a monobloc or multi-layered structure, and can for example include a woven, non-woven or flock material at the surface. The application surface 7 may or may not include a flock covering. The applicator element 4 can contain a bactericidal or anti-fungal agent, as the case may be. 

However, Jemsby discloses a make-up removal wipe [Abstract], comprising:
“[0021] While the shape of the wipe makes it particularly well suited for the application and removal of makeup around the eyes, this is but one preferred use of the wipe. The wipe may be used in various applications. For example, the wipe may be used to clean or treat parts of the body such as the eyes, the ears, the nose, and the like. The wipe also may be used to apply a medicine, lotion, ointment, cleaning agent, or the like to any part of the body, or any other object.
“[0025] In certain embodiments the wiping product comprises a spunbond web, a coform web, a tissue web, a meltblown web, a bonded carded web, and laminates thereof. A nonwoven material can be made from various fibers, such as synthetic or natural fibers. In certain embodiments the wipes can have a dry basis weight of from about 50 to about 250 grams per square meter (gsm), more preferably from about 75 to about 200 gsm and still more preferably from about 100 to about 150 gsm. 
“[0026] In one embodiment, synthetic fibers, such as fibers made from thermoplastic polymers, can be used to construct the cover layer of the present invention. For example, suitable fibers could include melt-spun filaments, staple fibers, melt-spun multi-component filaments, and the like. These synthetic fibers or filaments used in making the nonwoven material may have any suitable morphology and may include hollow or solid, straight or crimped, single component, conjugate or biconstituent fibers or filaments, and blends or mixtures of such fibers and/or filaments, as are well known in the art.
“[0028] Exemplary thermoplastics include, without limitation, poly(vinyl) chlorides, polyesters, polyamides, polyfluorocarbons, polyolefins, polyurethanes, polystyrenes, poly(vinyl) alcohols, caprolactams, and copolymers of the foregoing, and elastomeric polymers such as elastic polyolefins, copolyether esters, polyamide polyether block copolymers, ethylene vinyl acetates (EVA), block copolymers having the general formula A-B-A' or A-B like copoly(styrene/ethylene-butylene), styrene-poly(ethylene-propylene)-styrene, styrene-poly(ethylene-butylene)-styrene, (polystyrene/poly(ethylene-
“[0032] In one embodiment, the wipe may comprise a laminate containing two or more webs. For instance, the wipe may comprise a multilayered laminated web comprising spunbonded/meltblown/spunbonded laminate, a spunbonded/meltblown laminate, and the like. In a particular embodiment, the substrate may be formed from a laminate of a liquid impermeable material and an outer nonwoven cover material. The nonwoven cover material defines the top side of the wipe and may comprise any suitable fabric material, such as a woven fabric, a nonwoven fabric, or a knitted fabric. In this manner, the liquid impermeable material defines a back surface of the wipe and prevents compositions applied to the top surface of the wipe from migrating through the wipe to the user's fingers. 
“[0033] In still other embodiments the wipe may comprise two different layers, a first layer that is designed to apply or remove make-up and a second layer that is intended to facilitate handling of the wiping product.” [Jemsby, para. 0025-26, 0028, 0032-33]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator having two separate components of an applicator element and a support, of Thiebaut, to include only the applicator element (i.e., the wipe without a second layer support), of Jemsby, because face wipes having only the applicator element is a known alternative configuration to face wipes having a underlying support, as taught by Jemsby [para. 0025, “web”; para. 0033, “two different layers […] second layer that is intended to facilitate handling of the wiping product”].
Furthermore, the prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See MPEP § 2143.02. Here, one of ordinary skill in the art would have a reasonable expectation of success in modifying the wipe of Thiebaut to include only the applicator portion because the wipes of Jemsby are similarly constructed of thermoplastic materials, can be constructed with or without a support layer, and are suitable as face wipes in either configuration 
Alternatively, the claim is rejected over Jemsby in view Thiebaut:
Jemsby discloses a makeup remover mask container [Abstract, “make-up removal wipe”; para. 0058, “plurality of wipes can be arranged in a package or dispenser”] comprising: a first sheet of an absorbent material [Abstract, para. 0025-26; para. 0058, “plurality of wipes can be arranged in a package or dispenser], the first sheet is defined by a first periphery including four sides, two opposite first and second straight edges form two sides of the first periphery and a concave edge between the two opposite first and second straight edges forms a third side of the first periphery, wherein a convex, concave, or straight edge forms a fourth side of the first periphery,
wherein an entire exterior of the makeup remover mask has a uniform composition across length, width and thickness [Abstract, para. 0025-26].
Jemsby discloses a plurality of different shape configurations of the make-up removal wipe [Figs. 1-8], but fails to explicitly disclose the shape as claimed (emphasis added):
 the first sheet is defined by a first periphery including four sides, two opposite first and second straight edges form two sides of the first periphery and a concave edge between the two opposite first and second straight edges forms a third side of the first periphery, wherein a convex, concave, or straight edge forms a fourth side of the first periphery.
However, Thiebaut discloses an applicator for make-up remover [Abstract] comprising:
a first sheet of an absorbent material [col. 5, lines 1-18], the first sheet is defined by a first periphery including four sides, two opposite first and second straight edges form two sides of the first periphery and a concave edge between the two opposite first and second straight edges forms a third side of the first periphery, wherein a convex [col. 7, lines 36-39], concave [Fig. 8], or straight edge [Fig. 9] forms a fourth side of the first periphery [Figs. 8-9].
Thiebaut further discloses: “The invention also relates to a method of applying a make-up remover composition and removing make-up from the face, such as from the eyes” [col. 4, lines 8-10].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape, of the make-up removal wipe of 
Furthermore, the prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See MPEP § 2143.02. Here, one of ordinary skill in the art would have a reasonable expectation of success in modifying the shape of the wipe of Jemsby, to have the shape configuration of Thiebaut, with the predictable result of a face wipe that is particularly suited for removing make-up from the eyes, as taught by Thiebaut [col. 4, lines 8-10]. Further, even though the applicator of Thiebaut has a support layer in addition to the applicator portion [Abstract], one of ordinary skill in the art would have a reasonable expectation of success in using applicator portion absent the support layer because Jemsby discloses its wipes can be constructed with or without a support layer, and are suitable as face wipes in either configuration [para. 0025, “web”; para. 0033, “two different layers […] second layer that is intended to facilitate handling of the wiping product”].
13.    Modified Thiebaut discloses the container of Claim 12, further comprising a makeup remover solvent absorbed on the sheet [col. 8, lines 43-59; Jemsby, para. 0002, 0032]. 
17.    Modified Thiebaut discloses a method for removing eye makeup [Abstract; col. 2, lines 15-17], comprising:
placing a concave edge of a first sheet on a lower eye lid of an eye beneath eyelashes, wherein the concave edge is juxtaposed on the lower eye lid [col. 2, line 62-col. 3, line 3; col. 4, lines 8-20; col. 8, lines 43-59], wherein the first sheet is defined by a first periphery including four sides, two opposite first and second straight edges form two sides of the first periphery and the concave edge is between the two opposite first and second straight edges and forms a third side of the first periphery, wherein a convex, concave, or straight edge forms a fourth side of the first periphery [Fig. 8, col. 5, lines 1-18]; and
placing a convex edge of a second sheet on an upper eye lid of an eye, wherein the convex edge is juxtaposed on the upper eye lid [col. 2, line 62-col. 3, line 3; col. 4, lines 8-20; col. 8, lines 43-59], wherein the second sheet is defined by a second periphery including four sides, two opposite third and concave, or straight edge forms a fourth side of the second periphery [Fig. 15, col. 5, lines 1-18].
Thiebaut teaches that any of the disclosed applicator shapes can be applied to the eyes, eyelashes, eyebrows and eyelids [col. 1, lines 14-18], and further explicitly teaches applying the applicators having concave regions to the eyelid region [col. 2, line 62-col. 3, line 3] and further suggests applying the applicator to surfaces having concavities and convexities of small dimensions [col. 2, lines 1-10].
Therefore, based on the teachings of Thiebaut, one of ordinary skill in the art would immediately envisage the use of the convex and concave applicator shapes, of Thiebaut, to apply the convex regions to the concave contours on the user’s face, and likewise apply concave region to the convex contours, in order to apply make-up remover without causing eye irritation [col. 2, lines 1-10].  
Alternatively, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include applying the varying shapes of applicators [Figs. 8-9 and 15], of Thiebaut, in combination with one another, in order to apply make-up remover in both convex and concave regions around a user’s eyes, without causing eye irritation [col. 2, lines 1-10].  
As to amended claim 17, Thiebaut fails to explicitly disclose (emphasis added):
wherein an entire exterior of the makeup remover mask has a uniform composition across length, width and thickness.
Thiebaut teaches the applicator comprises two separate components, the applicator element 4 and the support 2, each comprising a separate composition (e.g., non-uniform across an entire exterior):
“The applicator element 4 is made of a resiliently deformable material, for example foam, in particular a foam of polyurethane, polyethylene, polyvinyl chloride, polyether, polyester, acrylonitrile butadiene rubber, styrene butadiene rubber, without this list being limitative. In particular, this foam is of the open or semi-open cell type so that it can be impregnated with product, in particular a cosmetic product, and so that it is able to absorb the make-up dissolved by the cosmetic product in order to remove it from the skin to which it has been previously applied. 

“The support 2 is preferably made of a thermoplastic material such as for example a polyolefin material, such as polyethylene, polypropylene, or polyvinyl chloride. As a variant, it can also be made of card, and the latter can be plastic-coated or varnished.” [col. 5, lines 1-24].
However, Jemsby discloses a make-up removal wipe [Abstract], comprising:
“[0021] While the shape of the wipe makes it particularly well suited for the application and removal of makeup around the eyes, this is but one preferred use of the wipe. The wipe may be used in various applications. For example, the wipe may be used to clean or treat parts of the body such as the eyes, the ears, the nose, and the like. The wipe also may be used to apply a medicine, lotion, ointment, cleaning agent, or the like to any part of the body, or any other object.
“[0025] In certain embodiments the wiping product comprises a spunbond web, a coform web, a tissue web, a meltblown web, a bonded carded web, and laminates thereof. A nonwoven material can be made from various fibers, such as synthetic or natural fibers. In certain embodiments the wipes can have a dry basis weight of from about 50 to about 250 grams per square meter (gsm), more preferably from about 75 to about 200 gsm and still more preferably from about 100 to about 150 gsm. 
“[0026] In one embodiment, synthetic fibers, such as fibers made from thermoplastic polymers, can be used to construct the cover layer of the present invention. For example, suitable fibers could include melt-spun filaments, staple fibers, melt-spun multi-component filaments, and the like. These synthetic fibers or filaments used in making the nonwoven material may have any suitable morphology and may include hollow or solid, straight or crimped, single component, conjugate or biconstituent fibers or filaments, and blends or mixtures of such fibers and/or filaments, as are well known in the art.

“[0032] In one embodiment, the wipe may comprise a laminate containing two or more webs. For instance, the wipe may comprise a multilayered laminated web comprising spunbonded/meltblown/spunbonded laminate, a spunbonded/meltblown laminate, and the like. In a particular embodiment, the substrate may be formed from a laminate of a liquid impermeable material and an outer nonwoven cover material. The nonwoven cover material defines the top side of the wipe and may comprise any suitable fabric material, such as a woven fabric, a nonwoven fabric, or a knitted fabric. In this manner, the liquid impermeable material defines a back surface of the wipe and prevents compositions applied to the top surface of the wipe from migrating through the wipe to the user's fingers. 
“[0033] In still other embodiments the wipe may comprise two different layers, a first layer that is designed to apply or remove make-up and a second layer that is intended to facilitate handling of the wiping product.” [Jemsby, para. 0025-26, 0028, 0032-33]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator having two separate components of an applicator element and a support, of Thiebaut, to include only the applicator element (i.e., the wipe without a second layer support), of Jemsby, because face wipes having only the applicator element is a known alternative configuration to face wipes having a underlying support, as taught by Jemsby [para. 0025, “web”; para. 0033, “two different layers […] second layer that is intended to facilitate handling of the wiping product”].
prima facie obvious as long as there is a reasonable expectation of success. See MPEP § 2143.02. Here, one of ordinary skill in the art would have a reasonable expectation of success in modifying the wipe of Thiebaut to include only the applicator portion because the wipes of Jemsby are similarly constructed of thermoplastic materials, can be constructed with or without a support layer, and are suitable as face wipes in either configuration [para. 0025, “web”; para. 0033, “two different layers […] second layer that is intended to facilitate handling of the wiping product”].
Alternatively, the claim is rejected over Jemsby in view Thiebaut:
Jemsby discloses a makeup remover mask [Abstract, “make-up removal wipe”] comprising: a first sheet of an absorbent material [Abstract, para. 0025-26], the first sheet is defined by a first periphery including four sides, two opposite first and second straight edges form two sides of the first periphery and a concave edge between the two opposite first and second straight edges forms a third side of the first periphery, wherein a convex, concave, or straight edge forms a fourth side of the first periphery,
wherein an entire exterior of the makeup remover mask has a uniform composition across length, width and thickness [Abstract, para. 0025-26].
Jemsby discloses a plurality of different shape configurations of the make-up removal wipe [Figs. 1-8], but fails to explicitly disclose the shape as claimed (emphasis added):
 the first sheet is defined by a first periphery including four sides, two opposite first and second straight edges form two sides of the first periphery and a concave edge between the two opposite first and second straight edges forms a third side of the first periphery, wherein a convex, concave, or straight edge forms a fourth side of the first periphery.
However, Thiebaut discloses an applicator for make-up remover [Abstract] comprising:
a first sheet of an absorbent material [col. 5, lines 1-18], the first sheet is defined by a first periphery including four sides, two opposite first and second straight edges form two sides of the first periphery and a concave edge between the two opposite first and second straight edges forms a third side 
Thiebaut further discloses: “The invention also relates to a method of applying a make-up remover composition and removing make-up from the face, such as from the eyes” [col. 4, lines 8-10].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape, of the make-up removal wipe of Jemsby, to include the shape configuration, of the applicator for make-up remover, of Thiebaut, in order to provide a wipe having a shape configuration particularly effective for removing make-up from the eyes, as taught by Thiebaut [col. 4, lines 8-10].
Furthermore, the prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See MPEP § 2143.02. Here, one of ordinary skill in the art would have a reasonable expectation of success in modifying the shape of the wipe of Jemsby, to have the shape configuration of Thiebaut, with the predictable result of a face wipe that is particularly suited for removing make-up from the eyes, as taught by Thiebaut [col. 4, lines 8-10]. Further, even though the applicator of Thiebaut has a support layer in addition to the applicator portion [Abstract], one of ordinary skill in the art would have a reasonable expectation of success in using applicator portion absent the support layer because Jemsby discloses its wipes can be constructed with or without a support layer, and are suitable as face wipes in either configuration [para. 0025, “web”; para. 0033, “two different layers […] second layer that is intended to facilitate handling of the wiping product”].
18.   Modified Thiebaut discloses the method of Claim 17, wherein the concave edge of the first sheet is placed facing the eye, and the convex edge of the second sheet is placed facing the eye [col. 2, line 62-col. 3, line 3; col. 4, lines 8-20; col. 8, lines 43-59].
19.    Modified Thiebaut discloses the method of Claim 17, wherein placing the second sheet follows after placing the first sheet [col. 2, line 62-col. 3, line 3; col. 4, lines 8-20; col. 8, lines 43-59].
Here, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include applying the varying shapes of applicators [Figs. 
20.    Modified Thiebaut discloses the method of Claim 17, wherein the first and second sheet are wetted with an eye makeup remover solvent [col. 8, lines 43-59; Jemsby, para. 0002, 0032].
21.    Modified Thiebaut discloses the method of Claim 17, further comprising rubbing the first and second sheet against the eye makeup [col. 2, line 62-col. 3, line 3; col. 4, lines 8-20; col. 8, lines 43-59].
22.    Modified Thiebaut discloses the makeup remover mask of Claim 1, wherein a convex edge forms the fourth side of the first periphery [col. 7, lines 36-39]. 
23.    Modified Thiebaut discloses the makeup remover mask of Claim 1, wherein a concave edge forms the fourth side of the first periphery [Fig. 8]. 
24.    Modified Thiebaut discloses the makeup remover mask of Claim 1, wherein a straight edge forms the fourth side of the first periphery [Fig. 9]. 
25.    Modified Thiebaut discloses the makeup remover mask of Claim 1, further comprising a comprising a second sheet of an absorbent material, the second sheet is defined by a second periphery including four sides, two opposite third and fourth straight edges form two sides of the second periphery and a convex edge between the two opposite third and fourth straight edges forms a third side of the second periphery, wherein a convex [Fig. 15], concave [col. 7, lines 36-39], or straight edge forms a fourth side of the second periphery [Fig. 9, col. 7, lines 36-39].
Thiebaut discloses the applicators may be “individually packaged” [col. 9, lines 18-24]. 
Thus, Thiebaut fails to explicitly disclose the container of Claim 12, further comprising a second sheet of absorbent material.
However, Jemsby teaches a make-up removal wipe [Abstract], comprising:
“[0058] The plurality of wipes can be arranged in a package or dispenser in any manner which provides convenient and reliable one at a time dispensing. Suitable packages for storing and dispensing wipes may include a non-rigid container having sides with a top end portion and a bottom end portion where the sides and top and bottom end portions define a cavity within the container. The cavity includes a storage portion for wipes.” [para. 0058].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single layer wipes, of modified Thiebaut, to be packaged together in a stack of plurality of wipes within a package or dispensing, of Jemsby, in order to provide the user with a convenient dispensing method for the single layer wipes, as taught by Jemsby [para. 0058]. 
26.    Modified Thiebaut discloses the makeup remover mask of Claim 25, wherein a convex edge forms the fourth side of the second periphery [Fig. 15]. 
27.    Modified Thiebaut discloses the makeup remover mask of Claim 25, wherein a concave edge forms the fourth side of the second periphery [col. 7, lines 36-39].
28.    Modified Thiebaut discloses the makeup remover mask of Claim 25, wherein a straight edge forms the fourth side of the second periphery [Fig. 9; col. 7, lines 36-39]. 
a second sheet of an absorbent material, the second sheet is defined by a second periphery including four sides, two opposite third and fourth straight edges form two sides of the second periphery and a convex edge between the two opposite third and fourth straight edges forms a third side of the second periphery, wherein a convex [Fig. 15], concave [col. 7, lines 36-39], or straight edge forms a fourth side of the second periphery [Fig. 9, col. 7, lines 36-39].
Thiebaut discloses the applicators may be “individually packaged” [col. 9, lines 18-24]. 
Thus, Thiebaut fails to explicitly disclose the container of Claim 12, further comprising a second sheet of absorbent material.
However, Jemsby teaches a make-up removal wipe [Abstract], comprising:
“[0058] The plurality of wipes can be arranged in a package or dispenser in any manner which provides convenient and reliable one at a time dispensing. Suitable packages for storing and dispensing wipes may include a non-rigid container having sides with a top end portion and a bottom end portion where the sides and top and bottom end portions define a cavity within the container. The cavity includes a storage portion for wipes.” [para. 0058].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single layer wipes, of modified Thiebaut, to be packaged together in a stack of plurality of wipes within a package or dispensing, of Jemsby, in order to provide the user with a convenient dispensing method for the single layer wipes, as taught by Jemsby [para. 0058]. 

Claims 16 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Thiebaut (US 7870633 B2) in view of Jemsby et al. (US 7870633 B2), or in the alternative, as being unpatentable over Jemsby et al. (US 7870633 B2) in view of Thiebaut (US 7870633 B2), as applied to claims 1, 3, 8-9, 12-13, 17-28 and 30 above, and further in view of Brennan et al. (US 20070228064 A1).
wherein the fourth side of the first sheet is joined to the fourth side of the second sheet at a line including perforations, a bend of material, or a thinning of material, wherein the first sheet is separable from the second sheet.
Modified Thiebaut fails to explicitly disclose (emphasis added):
wherein the fourth side of the first sheet is joined to the fourth side of the second sheet at a line including perforations, a bend of material, or a thinning of material, wherein the first sheet is separable from the second sheet.
However, Brennan discloses stacks of pre-moistened wipes in a container [Abstract], comprising:
[0094] As pictured in FIG. 8, the pre-moistened wipes may then be placed in the interior of a container 100, which may be liquid impervious, such as a plastic tub or a sealable packet, for storage and eventual sale to the consumer. The wipes may be folded and stacked 101. The wipes of the present invention may be folded in any of various known folding patterns, such as C-folding, Z-folding and quarter-folding. Use of a Z-fold pattern may enable a folded stack 101 of wipes to be interleaved with overlapping portions. Fold patterns and containers are disclosed more fully in commonly assigned U.S. Pat. No. 6,960,349. Alternatively, the wipes may include a continuous strip of material which has perforations between each wipe and which may be arranged in a stack 101 or wound into a roll for dispensing, one after the other, from a container, which may be liquid impervious.
Therefore, it would have been prima facie obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the single layer applicators and dispensing container, of modified Thiebaut/Jemsby, to be folded wipes, or perforated wipes, of the wipes dispensing container of Brennan, in order to facilitate dispensing of individual wipes, as taught by Brennan [Abstract, para. 0094]. 
prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02). Here, modifying the single layer wipes, of modified Thiebaut/Jemsby, to include a perforated line between straight lines of the single layer wipes, as taught by Brennan, would have the expected result of facilitating dispensing of wipes to the user, as taught by Brennan [Abstract, para. 0094].
29.    Modified Thiebaut discloses the makeup remover mask of Claim 25, wherein a straight edge forms the fourth side of the second periphery [Fig. 9; col. 7, lines 36-39], a straight edge forms the fourth side of the second periphery of the second sheet [Fig. 9, col. 7, lines 36-39; Jemsby, para. 0058, “plurality of wipes”], wherein the fourth side of the first sheet is joined to the fourth side of the second sheet at a line including perforations, a bend of material, or a thinning of material, wherein the first sheet is separable from the second sheet.
Modified Thiebaut fails to explicitly disclose (emphasis added):
wherein the fourth side of the first sheet is joined to the fourth side of the second sheet at a line including perforations, a bend of material, or a thinning of material, wherein the first sheet is separable from the second sheet.
However, Brennan discloses stacks of pre-moistened wipes in a container [Abstract], comprising:
[0094] As pictured in FIG. 8, the pre-moistened wipes may then be placed in the interior of a container 100, which may be liquid impervious, such as a plastic tub or a sealable packet, for storage and eventual sale to the consumer. The wipes may be folded and stacked 101. The wipes of the present invention may be folded in any of various known folding patterns, such as C-folding, Z-folding and quarter-folding. Use of a Z-fold pattern may enable a folded stack 101 of wipes to be interleaved with overlapping portions. Fold patterns and containers are disclosed more fully in commonly assigned U.S. Pat. No. 6,960,349. Alternatively, the wipes may include a continuous strip of material which has perforations between each wipe and which may be arranged in a stack 101 or wound into a roll for dispensing, one after the other, from a container, which may be liquid impervious.
prima facie obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the single layer applicators and dispensing container, of modified Thiebaut/Jemsby, to be folded wipes, or perforated wipes, of the wipes dispensing container of Brennan, in order to facilitate dispensing of individual wipes, as taught by Brennan [Abstract, para. 0094]. 
Furthermore, the prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02). Here, modifying the single layer wipes, of modified Thiebaut/Jemsby, to include a perforated line between straight lines of the single layer wipes, as taught by Brennan, would have the expected result of facilitating dispensing of wipes to the user, as taught by Brennan [Abstract, para. 0094].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

 /CHRISTOPHER REMAVEGE/ Examiner, Art Unit 1713